Citation Nr: 0812353	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of a reduction from 100 percent to 60 
percent for residuals of prostate cancer, status post radical 
prostatectomy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

The veteran served on active duty from May 1968 to December 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which reduced the veteran's 
evaluation for residuals of prostate cancer from 100 percent 
to 60 percent, and an August 2004 rating decision, which 
denied a TDIU rating.  The Board remanded this matter in 
September 2007; it has been returned to the Board for further 
appellate action.

In February 2008, the Board received from the appellant a 
copy of a January 2008 favorable decision concerning his 
claim for disability benefits from the Social Security 
Administration.  His representative waived consideration by 
the agency of original jurisdiction in March 2008.  The RO 
has not attempted to obtain records from the Social Security 
Administration.  VA has an obligation to obtain such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

The Board also notes that the most recent treatment records 
in the veteran's claims folder are from 2004.  These records 
should be updated.  In addition, the veteran should be given 
an examination to determine if his service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1. Obtain records from the Social Security 
Administration concerning the veteran's 
application for disability benefits, 
including the medical evidence relied upon 
in reaching a decision on the claim for 
benefits.

2.  Obtain records of VA treatment since 
December 2004.

3.  Schedule the veteran for an 
examination to determine whether his 
service-connected disabilities preclude 
him from securing or following a 
substantially gainful occupation.  The 
claims folder should be available to the 
examiner.  In the examination report, the 
examiner should specifically state whether 
the veteran's service-connected 
disabilities prevent him from securing or 
following a substantially gainful 
occupation, and should explain the basis 
for the opinion expressed.  

4.  Issue a supplemental statement of the 
case concerning the issues on appeal, and 
give the appellant and his representative 
an appropriate period of time within which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

